Exhibit 10.6

 

 

 

LONG-TERM INCENTIVE PLAN

 

OF

 

CHEVRON PHILLIPS CHEMICAL COMPANY LLC

 

(As Amended and Restated Effective January 1, 2005)

 

 

 

--------------------------------------------------------------------------------


 

LONG-TERM INCENTIVE PLAN

OF

CHEVRON PHILLIPS CHEMICAL COMPANY LLC

(As Amended and Restated Effective January 1, 2005)

 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

1.

Interpretation and Definitions

1

2.

Administration of Plan.

6

3.

Eligibility and Participation.

7

4.

Grants and Settlement of Awards

8

5.

Payment of Awards

9

6.

Vesting and Forfeiture.

10

7.

Amendments or Discontinuance

10

8.

Recapitalization, Merger, and Consolidation

11

9.

General Provisions

11

 

Exhibit A “Peer Companies”

13

 

i

--------------------------------------------------------------------------------


 

LONG-TERM INCENTIVE PLAN

OF

CHEVRON PHILLIPS CHEMICAL COMPANY LLC

(As Amended and Restated Effective January 1, 2005)

 

PURPOSE

 

The purpose of this amended and restated Long-Term Incentive Plan (the “Plan”)
is to attract, motivate, and retain qualified management personnel by providing
to them a long-term incentive compensation plan that will provide competitive
compensation opportunities similar to those of comparable companies in the
chemical industry, align the interests of key management with the interests of
the Company’s owners, and encourage the creation of additional owner value.

 

The Plan is intended to be a “bonus program” within the meaning of Labor Reg.
§ 2510.3-2(c) and, therefore, is not intended to be subject to the requirements
of ERISA.  It is also intended that the Plan comply with the requirements of
Section 409A of the Internal Revenue Code, as added by the American Jobs
Creation Act of 2004 (“Section 409A”).

 

The Plan was amended and restated effective January 1, 2001.

 

The Plan is, except as otherwise set forth in the document, amended and restated
effective January 1, 2005.

 


1.                                      INTERPRETATION AND DEFINITIONS

 

(a)                                  General.

 

(1)                                  Interpretation.  Unless a clear contrary
intention appears, for purposes of construction of this Plan and all related
Plan Documents:

 

(i)                                     the singular number includes the plural
number and vice versa;

 

(ii)                                  reference to any person includes such
person’s successors and assigns but, if applicable, only if such successors and
assigns are permitted by the Plan Documents, and reference to a person in a
particular capacity excludes such person in any other capacity or individually;

 

(iii)                               reference to any gender includes the other
gender;

 

(iv)                              reference to any Plan Document or any other
agreement, document or instrument means the applicable Plan Document or such
other agreement, document or instrument as amended or modified and in effect
from time to time in accordance with the terms thereof;

 

(v)                                 reference to any law means such law as
amended, modified, codified, replaced or reenacted, in whole or in part, and in
effect from time to time, including rules and regulations promulgated
thereunder, and

 

1

--------------------------------------------------------------------------------


 

reference to any section or other provision of any law means that provision of
such law from time to time in effect and constituting the substantive amendment,
modification, codification, replacement or reenactment of such section or other
provision;

 

(vi)                              reference in any Plan Document to any article,
section, appendix, schedule or exhibit means such article or section thereof or
appendix, schedule or exhibit thereto;

 

(vii)                           “hereunder”, “hereof”, and words of similar
import shall be deemed references to a Plan Document as a whole and not to any
particular article, section or other provision thereof;

 

(viii)                        “including” (and with the correlative meaning
“include”) means including without limiting the generality of any description
preceding such term;

 

(ix)                                “or” is not exclusive;

 

(x)                                   relative to the determination of any
period of time, “from” means “from and including” and “to” means “to but
excluding;” and

 

(xi)                                references to days, weeks, months, quarters
and years are references to such periods as determined by the Gregorian
calendar.

 

(2)                                  Accounting Terms.  In each Plan Document,
unless expressly otherwise provided, accounting terms shall be construed and
interpreted, and accounting determinations and computations shall be made, in
accordance with generally accepted accounting principles.

 

(3)                                  Conflict in Plan Documents.  If there is
any conflict between any two or more Plan Documents, such Plan Documents shall
be interpreted and construed, if possible, so as to avoid or minimize such
conflict but, to the extent (and only to the extent) of such conflict, the Plan
Document dealing most specifically with the matter as to which there is a
conflict shall prevail and control.  If it cannot be determined which Plan
Document deals most specifically with a matter as to which there is a conflict
then the Plan shall prevail and control.

 

(b)                                 Definitions.

 

(1)                                  “Board” means the Board of Directors of the
Company.

 

(2)                                  “Capital Charge” means the economic cost of
the Total Assets used in the operations of the Company, as determined by the
Committee from time to time.

 

2

--------------------------------------------------------------------------------


 

(3)                                  “Chem Systems Leader” means reports
provided by Nexant Company or other relevant third party data that review
chemical industry performance in various areas such as cash cost margins and
cash cost return on investment. The chemical industry may use this data to
illustrate their performance compared to the performance of the rest of the
chemical industry, and to identify top performance in the industry.

 

(4)                                  “Chevron” means Chevron Corporation, or
such entity as may be controlled by Chevron Corporation, that directly or
indirectly holds a membership interest in the Company.

 

(5)                                  “Committee” means the Compensation
Committee of the Board.

 

(6)                                  “Company” means Chevron Phillips Chemical
Company LLC and any successor entity.

 

(7)                                  “ConocoPhillips” means ConocoPhillips, or
such entity as may be controlled by ConocoPhillips, that directly or indirectly
holds a membership interest in the Company.

 

(8)                                  “Date of Grant” means the effective date on
which a Relative Performance Award or a Strategic Performance Award, as the case
may be, is granted to a Participant.

 

(9)                                  “Date of Termination” means the date on
which a Participant ceases to be an Employee.

 

(10)                            “Deferred Compensation Plan” means the Chevron
Phillips Chemical Company LP Executive Deferred Compensation Plan.

 

(11)                            “Disability” means the Participant is eligible
for, and is continuously receiving disability insurance benefits under the
Social Security Act or the Participating Employer’s long-term disability plan.

 

(12)                            “EBITDA” means earnings before interest, taxes,
depreciation, and amortization as reported in the financial records of the
Company, or the financial records of any other company, or segment thereof,
against whom the performance of the Company is being compared.

 

(13)                            “Effective Date” means, for purposes of this
Plan, January 1, 2001.

 

(14)                            “Eligible Employee” means:

 

(i)                                     in the case of Strategic Performance
Awards, any regular, full-time Employee (including an Employee who is also a
director or an officer) who is a pay grade 90 or above; and

 

3

--------------------------------------------------------------------------------


 

(ii)                                  in the case of Relative Performance
Awards, any regular, full-time Employee (including an Employee who is also a
director or an officer) who is a pay grade 93 or above.

 

Notwithstanding anything contained in the Plan to the contrary, any person who,
pursuant to a written contract with a Participating Employer that provides that
he is an independent contractor and not an Employee, shall be excluded from the
definition of Eligible Employee and shall not be eligible to participate in the
Plan during the period such written contract is in effect regardless of such
person’s reclassification as an Employee for such period by the Internal Revenue
Service for tax withholding purposes.  If, during any period, a Participating
Employer has not treated an individual as an Employee and, for that reason, has
not withheld employment taxes with respect to that individual, then that
individual shall not be an Eligible Employee for that period, even in the event
that the individual is determined, retroactively, to have been an Employee
during all or any portion of that period.

 

(15)                            “Employee” means any employee of a Participating
Employer.

 

(16)                            “ERISA” means the Employee Retirement Income
Security Act of 1974, as amended.

 

(17)                            “EVA” or “Economic Value Added” means EBITDA
minus any Capital Charge.

 

(18)                            “Geographic Differences” means the impact of the
location of various assets owned by a Peer Company that causes differences in
the financial performance, such as assets owned in the United States vs. assets
owned in Europe, the Middle East or other areas.

 

(19)                            “Grant” means the award of a Relative
Performance Award or a Strategic Performance Award, as the case may be, subject
to such terms and conditions as may be set forth in a Grant Agreement
accompanying such award.  Notwithstanding the foregoing, effective for
Performance Cycles beginning on or after January 1, 2006 Grants of Relative
Performance Awards will no longer be available under the Plan.

 

(20)                            “Grant Agreement” or “Agreement” means the
agreement accompanying such Grant which sets forth the Relative Performance
Award or Strategic Performance Award, as applicable, target amount, the
Performance Cycle, vesting and other terms and conditions pertaining to that
Grant, as established by the Committee.

 

(21)                            “Parent Company” means Chevron, ConocoPhillips,
and their respective successors.

 

(22)                            “Participant” means an Eligible Employee to whom
a Relative Performance Award and/or a Strategic Performance Award, as the case
may be, may be granted pursuant to the Plan.

 

4

--------------------------------------------------------------------------------


 

(23)                            “Participating Employer” means the Company and
any direct or indirect subsidiary entity of the Company which, with the
Company’s consent, has adopted the Plan.

 

(24)                            “Peer Companies” means those chemical companies,
or chemical segments thereof, identified in Exhibit A which may be amended from
time to time by the Committee in its discretion.

 

(25)                            “Performance Cycle” means the continuous period
as established in the respective Grant Agreement during which a Relative
Performance Award or a Strategic Performance Award is earned by a Participant.

 

(26)                            “Plan” means the Long-Term Incentive Plan of
Chevron Phillips Chemical Company LLC.

 

(27)                            “Plan Document” means this Plan, any Grant
Agreement executed in respect of any award, and any other document defining the
rights and liabilities of any Participant.

 

(28)                            “Relative Performance” means any measure
established by the Committee in its sole and absolute discretion that compares
the Company’s performance to a group of Peer Companies. Relative Performance
measures considered may include but are not limited to EBITDA divided by Total
Assets; comparison to Chem Systems Leader or other relevant third party data;
and/or EVA.  The evaluation by the Committee may consider adjustments to
normalize portfolio and Geographic Differences and to account for special
events.

 

(29)                            “Relative Performance Award” or “RPA” means,
unless modified by the Committee pursuant to the authority granted to it herein,
an award under the Plan which will be paid to a Participant that rewards
Participants for changes in the Company’s Relative Performance compared to a
group of Peer Companies.

 

(30)                            “Retirement” means an Eligible Employee’s
Termination of Service in connection with the attainment of any applicable early
retirement age or normal retirement age as defined in (i) the Chevron Phillips
Chemical Company LP Retirement Plan, (ii) any retirement plan of any
Participating Employer, or (iii) the retirement plan of any Parent Company or
any of its respective subsidiaries other than Chevron Phillips Chemical Company
LLC. A Participant whose Termination of Service occurs while eligible to retire
under any of such plans, but who does not elect to immediately commence the
receipt of benefits thereunder, shall nevertheless be deemed to have retired
under such plan for purposes of this Plan.

 

(31)                            “Strategic Performance” means any measure
established by the Committee in its sole and absolute discretion that compares
the Company’s performance to the attainment of internal strategic objectives.
Strategic Performance measures may initially

 

5

--------------------------------------------------------------------------------


 

include but are not limited to gap closure/synergies; major projects; portfolio
management; effective management of capital projects; unit cost reductions
versus baseline measurements; reliability versus baseline measurements; and
achievement of effective growth goals.  The Committee will annually review the
internal strategic objectives to be measured for each succeeding Performance
Cycle and may alter, amend or revise, in its sole and absolute discretion, such
measures.

 

(32)                            “Strategic Performance Award” or “SPA” means,
unless modified by the Committee pursuant to the authority granted to it herein,
an award which will be paid to a Participant for Company’s Strategic Performance
compared to the internal strategic objectives established by the Committee.

 

(33)                            “Termination of Service” occurs when a
Participant ceases to serve as an Employee for any reason.

 

(34)                            “Total Assets” means the sum of current and
long-term assets owned by a company.

 


2.                                      ADMINISTRATION OF THE PLAN

 

(a)                                  The Plan shall be administered by the
Committee.

 

(b)                                 Notwithstanding any other provision of the
Plan, the Plan shall be interpreted, operated and administered in a manner
consistent with Section 409A.

 

(c)                                  The Committee may establish, from time to
time and at any time, subject to the limitations of the Plan as set forth
herein, such rules and regulations and amendments and supplements thereto, as it
deems necessary to comply with applicable law and for the proper administration
of the Plan.

 

(d)                                 The Committee’s interpretation and
construction of the provisions of the Plan and rules and regulations adopted by
the Committee shall be final.  No member of the Committee or the Board shall be
liable for any action taken, or determination made, in respect of the Plan in
good faith.

 

(e)                                  The members of the Committee may retain
counsel, employ agents, and provide for such clerical, accounting and consulting
services as they may require in carrying out the provisions of the Plan; and may
allocate among themselves or delegate to other persons all or such portion of
their duties under the Plan as they in their sole discretion, shall decide. 
Each member of the Committee and each member of the Board shall be fully
justified in relying upon or acting in good faith upon any opinion, report, or
information furnished in connection with the Plan by any accountant, counsel, or
other specialist so retained (including financial officers of the Company,
whether or not such persons are Participants in the Plan).

 

6

--------------------------------------------------------------------------------


 

(f)                                    This Plan may be adopted by such
subsidiary entities of the Company as the Board or Committee may approve,
whereupon such entities shall become Participating Employers.

 

(g)                                 The Committee shall periodically evaluate
the effectiveness of the Plan in meeting the purposes for which the Plan was
adopted. Subject to the limitations and requirements of Section 7 and
Section 409A, the Committee, based on such an evaluation, may in its sole and
absolute discretion, add a new optional form of Grant, eliminate an optional
form of Grant, modify the terms of an existing form of Grant, or offer one form
of Grant in exchange for an existing Grant made to a Participant for a
Performance Cycle.  Any exchange of an existing Grant for a new Grant under the
Plan shall be for good and valuable consideration and subject to consent of the
Participant and the provisions of Section 7 and Section 409A.

 

3.                                      Eligibility and Participation

 

(a)                                  The Committee, upon its own action, may
grant, but shall not be required to grant, Relative Performance Awards and/or
Strategic Performance Awards (collectively, the “Award” or “Awards”) to any
Eligible Employee.  Grants may be made by the Committee at any time and from
time to time to new Eligible Employees, or to then Eligible Employees, or to a
greater or lesser number of Eligible Employees, as the Committee shall
determine.  Notwithstanding any other provision of this Plan to the contrary,
effective for Performance Cycles beginning on or after January 1, 2006 Grants of
Relative Performance Awards will no longer be available under the Plan.

 

(b)                                 If, during a Performance Cycle, a regular,
full-time Employee is promoted to a pay grade of 90 or above, the Employee
becomes eligible to participate in the Plan.  If the Eligible Employee is
otherwise selected by the Committee to participate in the Plan, the Eligible
Employee will receive a Grant of a Relative Performance Award and/or a Strategic
Performance Award for the most recent, active Performance Cycle.  Such Award
will be prorated for the period which begins on the date of promotion and ends
as of the end of the applicable Performance Cycle.  If, during a Performance
Cycle, an individual is hired as an Employee in a pay grade of 90 or above, the
Employee becomes eligible to participate in the Plan.  If the Eligible Employee
is otherwise selected by the Committee to participate in the Plan, the Eligible
Employee will receive a Grant of a Relative Performance Award and/or a Strategic
Performance Award for the most recent, active Performance Cycle.  Such Award
will be prorated for the period which begins on the date of employment and ends
as of the end of the applicable Performance Cycle.  Notwithstanding the
foregoing, when a regular, full-time Employee is hired in a pay grade of 90 or
above, the CEO will have the authority to give prorated Awards for all active
Performance Cycles when required for competitive reasons.  In the event a
Participant is demoted to a pay grade lower than 90, outstanding Strategic
Performance Awards will be prorated for all active Performance Cycles to which
such outstanding Awards apply.  For this purpose, the proration period will
begin as of the Date of Grant for each applicable outstanding Award and will end
on the effective date of the

 

7

--------------------------------------------------------------------------------


 

Employee’s demotion. Outstanding Relative Performance Awards will not be subject
to such proration in the event the Participant is demoted to a pay grade lower
than 93.

 


4.                                      GRANTS AND SETTLEMENT OF AWARDS

 

(a)                                  Each Grant shall be evidenced by a Grant
Agreement executed by the Participant in such form and with such terms and
conditions, as the Committee may from time to time determine. The rights of a
Participant with respect to any Grant shall at all times be subject to the terms
and conditions set forth in the Grant Agreement relating thereto and in the Plan
Documents. Except as required by this Plan, different Grants need not contain
terms or conditions similar to any Grant made prior thereto or contemporaneously
therewith.  The Committee’s determinations under the Plan (including
determinations of which Eligible Employees, if any, are to receive Grants, the
form, amount and timing of such Grants, the terms and provisions of such Grants
and the agreements evidencing same) need not be uniform and may be made by it
selectively among Eligible Employees who receive, or are eligible to receive,
Grants under the Plan.

 

(b)                                 Each Performance Cycle, subject to the other
limitations set forth in the Plan, may extend for a period of up to three
(3) years from the Date of Grant.  The length of each Performance Cycle shall be
determined by the Committee at the time of Grant; provided, however, if no term
is established by the Committee the term of the Performance Cycle shall be three
(3) years from the Date of Grant.

 

(c)                                  With respect to the Relative Performance
Award, at the beginning of each Performance Cycle, the Committee shall establish
the Participant’s Relative Performance Award target amount.  The Committee shall
also determine the Relative Performance measures for the Performance Cycle. 
Moreover, the Relative Performance Award target amount and the Relative
Performance measures shall be set forth in writing within ninety (90) days of
the beginning of each Performance Cycle.

 

At the end of each Performance Cycle, the Committee shall evaluate the Company’s
Relative Performance in comparison to the group of Peer Companies to establish
what percentage of the Participant’s Relative Performance Award target amount
will be awarded the Participant.  The percentage may range from 0% to 200%. Any
resultant Relative Value Award may be further adjusted as a result of the
application of the provisions in Section 4(e) or by the Committee in its sole
and absolute discretion either in individual cases or in the aggregate. 
Notwithstanding anything contained in the Plan to the contrary, in no event
shall any Relative Performance Award be awarded to any Participant for a
Performance Cycle if the award is not based on the Company’s favorable
performance as compared with the group of Peer Companies.

 

(d)                                 With respect to the Strategic Performance
Award, at the beginning of each Performance Cycle, the Committee shall establish
the Participant’s Strategic Performance Award target amount.  The Committee
shall also determine the Strategic Performance measures for the Performance
Cycle. Moreover, the Strategic Performance Award target amount and the Strategic
Performance measures shall be set forth in writing within ninety (90) days of
the beginning of each Performance Cycle.

 

8

--------------------------------------------------------------------------------


 

At the end of each Performance Cycle, the Committee shall evaluate the Company’s
Strategic Performance in comparison to the Strategic Performance measures
established by the Committee to establish what percentage of the Participant’s
Strategic Performance Award target amount will be awarded the Participant.  The
percentage may range from 0% to 200%.  Any resultant Strategic Performance Award
may be further adjusted as a result of the application of the provisions in
Section 4(e) or by the Committee in its sole and absolute discretion either in
individual cases or in the aggregate.  Notwithstanding anything contained in the
Plan to the contrary, in no event shall any Strategic Performance Award be
awarded to any Participant for a Performance Cycle if the award is not based on
the Company’s favorable performance as compared to the Strategic Performance
measures established by the Committee.

 

(e)                                  Notwithstanding anything contained in this
Plan document to the contrary, in the event that any Participant engages in any
activity which the Committee judges to be detrimental to any Participating
Employer, or otherwise fails to perform his obligations as a regular, full-time
Employee, the Committee may cancel or reduce the Relative Performance Value
Award or Strategic Performance Value Award in whole or in part at any time prior
to payment of the Award.

 

5.                                      Payment of Awards

 

(a)                                  Upon final determination by the Committee
of a Participant’s right to receive a distribution of a Relative Performance
Award or Strategic Performance Award, the distribution shall be paid in cash as
a lump sum as soon as practicable after such final determination by the
Committee.

 

For Performance Cycles beginning on or after January 1, 2003, upon final
determination by the Committee of a Participant’s right to receive a
distribution of a Relative Performance Award or a Strategic Performance Award
(or a pro rata portion thereof), the distribution shall be paid in cash as a
lump sum: (1) with respect to the Relative Performance Award, on May 10 of the
year following the end of the Performance Cycle in question; and (2) with
respect to the Strategic Performance Award, on March 22 of the year following
the end of the Performance Cycle in question; provided, however that if a
payment date occurs on a Saturday, Sunday or bank holiday, payment will be made
the next following business day.

 

(b)                                 If a Participant is eligible to participate
in the Deferred Compensation Plan, then the Participant may voluntarily elect to
defer receipt of his Award and to cause such amount to be credited to his
account with the Deferred Compensation Plan.  The rules and procedures governing
the Deferred Compensation Plan shall govern and be binding upon any Participants
who elect to make such deferrals.

 

Deferral and distribution elections shall be made in accordance with
Section 409A and the terms of the Deferred Compensation Plan.  Specifically,
irrevocable elections by Participants of the time and form of payment of the
Strategic Performance Award and

 

9

--------------------------------------------------------------------------------


 

Relative Performance Award under the Deferred Compensation Plan shall be made no
later than the date that is six (6) months before the end of the applicable
Performance Cycle in accordance with the Proposed Treasury Regulation
section 1.409A-2(a)(7) and subsequent guidance.

 

6.                                      Vesting and Forfeiture

 

(a)                                  A Participant will be vested in his
Strategic Performance Award or Relative Performance Award, as the case may be,
at the end of the Performance Cycle applicable to said Award provided the
Participant is an Eligible Employee at the end of said Performance Cycle.

 

(b)                                 Except as provided in the Plan Document,
upon a Participant’s Termination of Service, the Participant’s outstanding
Grants of Strategic Performance Awards or Relative Performance Awards, as the
case may be, and all rights thereunder shall terminate on the Date of
Termination; provided, however, that if a Participant’s Termination of Service
is due to Retirement, transfer to a Parent Company, Disability, or death, said
forfeiture shall not occur, and the Participant shall be vested on the Date of
Termination in each outstanding Strategic Performance Award or Relative
Performance Award.  Each outstanding Strategic Performance Award will be
prorated for the active Performance Cycle to which such outstanding Award
applies.  For this purpose, the proration period will begin as of the Date of
Grant for each applicable outstanding Strategic Performance Award and will end
on the Participant’s Date of Termination. Except in the case of Termination of
Service due to transfer to a Parent Company, outstanding Relative Performance
Awards will not be subject to such proration.

 

(c)                                  Notwithstanding the foregoing, in the event
a Participant: (1) takes a leave of absence from the Company for personal
reasons or as a result of entry into the Armed Forces of the United States, or
(2) terminates employment for reasons which, in the judgment of the Committee,
are deemed to be special circumstances, the Committee may consider such
circumstances and may take such action (to the extent consistent with
Section 409A) in respect of the related Grant and Grant Agreement as it may deem
appropriate under the circumstances, including extending the rights of a
Participant to continue participation in the Plan beyond his Date of
Termination; provided in no event may participation be extended beyond the term
of the Performance Cycle.

 

7.                                      Amendment or Discontinuance

 

Subject to the limitations set forth in this Section 7, the Board may at any
time and from time to time, without the consent of the Participants, alter,
amend, revise, suspend, or discontinue the Plan in whole or in part.  Any such
amendment shall, to the extent deemed necessary or advisable by the Committee,
be applicable to any outstanding Grants theretofore awarded under the Plan,
notwithstanding any contrary provisions contained in any Grant Agreement.  In
the event of any such amendment to the Plan, the holder of any Grant outstanding
under the Plan shall, upon request of the Committee and as a condition to the
exercisability thereof, execute a conforming amendment in the form

 

10

--------------------------------------------------------------------------------


 

prescribed by the Committee to any Grant Agreement relating thereto. 
Notwithstanding anything contained in this Plan to the contrary, unless required
by law, no action contemplated or permitted by this Section 7 shall adversely
affect any rights of Participants or obligations of the Company to Participants
with respect to any Award theretofore granted under the Plan without the consent
of the affected Participant.

 


8.                                      RECAPITALIZATION, MERGER, AND
CONSOLIDATION

 

The existence of this Plan and the Awards granted hereunder shall not affect in
any way the right or power of the Company or those entities holding membership
interests in the Company to make or authorize any or all adjustments,
reorganizations, or other changes in the Company’s capital structure and its
business, or any merger or consolidation of the Company, or the dissolution or
liquidation of the Company, or any sale or transfer of all or part of its assets
or business, or any other corporate act or proceeding, whether of a similar
character or otherwise.

 


9.                                      GENERAL PROVISIONS

 

(a)                                  Strategic Performance Awards and Relative
Performance Awards shall be nontransferable and nonassignable, except that any
such Grant may be transferred (1) to such beneficiary as the Participant may
designate in the event of death, Disability or other incapacity, or (2) by
testamentary instrument or by the laws of descent and distribution. The
Committee shall prescribe the form and manner in which beneficiary designations
shall be made, revoked or amended. Any valid beneficiary designation on file
with the Company shall take priority over any conflicting provision of any
testamentary or similar instrument.

 

(b)                                 The establishment of the Plan shall not
confer any legal rights upon any Employee or other person to continued
employment, nor shall it interfere with the right of any Participating Employer
(which right is hereby reserved) to discharge any Employee and to treat him
without regard to the effect which that treatment might have upon him as a
Participant or potential Participant.

 

(c)                                  Neither the adoption of this Plan nor any
action of the Board or the Committee shall be deemed to give any person any
right to be granted an award or any other rights except as may be evidenced by a
Grant Agreement, or any amendment thereto, duly authorized by the Committee and
executed on behalf of the Company, and then only to the extent and upon the
terms and conditions expressly set forth therein.

 

(d)                                 The Company shall have the right to deduct
from all amounts hereunder paid in cash, any federal, state, local, or other
taxes required by law to be withheld with respect to such payments.

 

(e)                                  THE VALIDITY, CONSTRUCTION AND EFFECT OF
THE PLAN, ANY PLAN DOCUMENTS, AND ANY ACTIONS TAKEN OR RELATING TO THE PLAN
SHALL BE DETERMINED IN ACCORDANCE WITH THE LAWS OF THE STATE

 

11

--------------------------------------------------------------------------------


 

OF TEXAS APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED WITHIN SUCH STATE.

 

(f)                                    The Company will require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company, expressly
to assume and agree to perform the Company’s obligations under this Plan in the
same manner and to the same extent that the Company would be required to perform
them if no such succession had taken place.

 

(g)                                 The Plan shall be unfunded. Neither the
Company, any Participating Employer, the Committee, nor the Board shall be
required to segregate any assets or secure any liability that may at any time be
represented by Grants made pursuant to the Plan.

 

(h)                                 The Plan shall have a term of ten (10) years
from its Effective Date.  After termination of the Plan, no future Grants may be
made, but Grants made before that date will continue to be effective in
accordance the terms and conditions of the respective Grant Agreement.

 

12

--------------------------------------------------------------------------------


 

EXHIBIT A

 

PEER COMPANIES

 

The following companies, or the chemicals segments thereof, shall be the initial
comparator companies for purposes of Relative Performance Awards:

 

1.                                       The Dow Chemical Company

 

2.                                       Borealis (polyolefins & chemicals
segment)

 

3.                                       NOVA Chemicals Corporation

 

4.                                       Equistar Chemicals, LP

 

5.                                       ExxonMobil Corporation (chemicals
segment)

 

6.                                       BP, p.l.c. (chemicals segment)

 

7.                                       Royal Dutch/Shell Group (chemicals
segment)

 

Chem Systems Data or other relevant third-party data may also be used to
determine relative performance.

 

THIS EXHIBIT A MAY BE MODIFIED FROM TIME TO TIME BY THE COMMITTEE IN ITS SOLE
AND ABSOLUTE DISCRETION.

 

13

--------------------------------------------------------------------------------


 

AMENDMENT NUMBER ONE
TO THE
LONG-TERM INCENTIVE PLAN OF

CHEVRON PHILLIPS CHEMICAL COMPANY LLC

 

WHEREAS, effective January 1, 2001, Chevron Phillips Chemical Company LLC (the
“Company”) established the Long-Term Incentive Plan of Chevron Phillips Chemical
Company LLC (the “Plan”);

 

WHEREAS, the Plan was subsequently amended and restated effective January 1,
2001, and effective January 1, 2005; and

 

WHEREAS, pursuant to Section 7 of the Plan, the Company reserves the right at
any time and from time to time to amend the Plan in whole or in part;

 

NOW, THEREFORE, BE IT RESOLVED,

 

1.             Effective January 1, 2005, Section 6(b) is amended in its
entirety as follows:

 

(b)                                 If a Participant becomes Disabled or has a
Termination of Service due to Retirement, transfer to a Parent Company, or
death, the Participant shall be vested in each outstanding Strategic Performance
Award or Relative Performance Award, as the case may be, when the Participant is
placed on Disability or on the Participant’s Date of Termination, as
applicable.  Each outstanding Strategic Performance Award will be prorated for
the active Performance Cycle to which such outstanding award applies.  For this
purpose, the proration period will begin as of the Date of Grant for each
applicable outstanding Strategic Performance Award and will end when the
Participant is placed on Disability or on the Participant’s Date of Termination,
as applicable.  Except in the case of Termination of Service due to transfer to
a Parent Company, outstanding Relative Performance Awards will not be subject to
such proration.  If a Participant terminates employment for any reason other
than Retirement, transfer to a Parent Company, or death, then the Participant’s
outstanding Grants of Strategic Performance Awards or Relative Performance
Awards, as the case may be, and all rights thereunder shall be forfeited.

 

IN WITNESS WHEREOF, Chevron Phillips Chemical Company LLC has caused this
Amendment Number One to be executed this 24 day of February 2006.

 

 

 

 

CHEVRON PHILLIPS CHEMICAL
COMPANY LLC

 

 

 

 

 

 

 

 

By:

James L. Gallogy

 

 

 

Its:

President and Chief Executive Officer

 

--------------------------------------------------------------------------------

 